Citation Nr: 9909422	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  98-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 30.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1956 to March 
1960 and from April 1980 to February 1982.  The veteran 
served on active duty for training from September 1982 to 
August 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 letter from the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to basic eligibility for 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
30.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1956 to 
March 1960 and from April 1980 to February 1982.

2.  The veteran served on active duty for training from 
September 1982 to August 1996.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
30 are not met.  38 U.S.C.A. §§ 101, 3011, 3012, 5107 (West 
1991); 38 C.F.R. §§ 21.7042, 21.7044 (1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran served on active duty from 
March 1956 to March 1960 and from April 1980 to February 
1982.  The Board further notes that the veteran served on 
active duty for training from September 1982 to August 1996.  
The veteran contends that his active duty for training was 
actually active duty and should qualify him for educational 
assistance benefits.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The evidence shows that the veteran's service from April 1980 
to February 1982 and from September 1982 to August 1996 was 
with the Army National Guard of Massachusetts in Active 
Guard/Reserve status.  The evidence further shows that the 
veteran's service for the period from September 1982 to 
August 1996 was pursuant to order issued by the authority of 
32 U.S.C. § 502.  The pertinent statute which defines active 
duty for VA purposes is found in 38 U.S.C.A. § 101(21).  The 
statutes also define active duty for training for VA purposes 
and provide that active duty for training includes in the 
case of members of the Army National Guard of any State, 
full-time duty under 32 U.S.C.A. § 316 or §§ 502-505, or the 
prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(22)(C) (West 1991).  As the veteran's service from 
September 1982 to August 1996 was pursuant to the authority 
of 32 U.S.C. § 502, the Board finds that service is properly 
characterized, for VA purposes, as active duty for training 
and not as active duty service.

The regulation governing eligibility for basic educational 
assistance pursuant to 38 U.S.C. Chapter 30, based on first 
serving after June 30, 1985, requires that a claimant must 
after June 30, 1985, first become a member of the Armed 
Forces or first enter active duty as a member of the Armed 
Forces.  38 C.F.R. § 21.7042(a)(1), (b)(1) (1998).  The Board 
notes that the veteran served on active duty from March 1956 
to March 1960, and thus may not establish eligibility for 
basic educational assistance under 38 U.S.C. Chapter 30 
pursuant to § 21.7042.  While the Board has examined the 
veteran's service from September 1982 to August 1996 and 
determined that service to be active duty for training, the 
Board also finds that even were that service active duty, it 
would not establish entitlement to basic eligibility for 
educational assistance pursuant to 38 U.S.C. Chapter 30, 
pursuant to the provisions of § 21.7042, as the veteran had 
previous active duty prior to June 30, 1985.

While the veteran has not established entitlement to benefits 
pursuant to 38 U.S.C. Chapter 30 based on his active duty for 
training from September 1982 to August 1996, the Board notes 
that the veteran also served on active duty from March 1956 
to March 1960 and from April 1980 to February 1982.  Certain 
individuals with eligibility pursuant to 38 U.S.C. Chapter 34 
may establish eligibility for educational assistance pursuant 
to 38 C.F.R. § 21.7044 (1998).  However, in order to convert 
Chapter 34 eligibility to Chapter 30 eligibility, the veteran 
must have been on active duty at any time during the period 
beginning on October 19, 1984, and ending on July 1, 1985, 
and continued on active duty without a break in service.  
38 C.F.R. § 21.7044(a)(6) (1998).  The Board has found that 
the veteran's service from September 1982 to August 1996 
constituted active duty for training service.  Therefore, the 
Board finds that the veteran was not on active duty within 
the meaning of the regulation during the period from October 
19, 1984, to July 1, 1985.  Thus, he does not meet the 
criteria to convert any possible Chapter 34 eligibility to 
Chapter 30 eligibility.  While § 21.7044 also includes 
provisions which allow Chapter 34 eligibility to be converted 
to Chapter 30 eligibility based on service in the selected 
reserve, the Board notes that those provisions also require 
active duty service during the period beginning on October 
19, 1984, and ending on July 1, 1985, and that the veteran 
does not meet the criteria of that conversion provision 
either.  38 C.F.R. § 21.7044(b)(4) (1998).

Accordingly, the Board finds that the criteria for 
entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 30 are not met, and 
the veteran's claim therefor is denied.  38 U.S.C.A. §§ 101, 
3011, 3012, 5107 (West 1991); 38 C.F.R. §§ 21.7042, 21.7044 
(1988).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 30 is denied




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


